Exhibit 10.1
KEY EXECUTIVE PERFORMANCE PLAN AGREEMENT
     This Key Executive Performance Plan Agreement (the “Agreement”) made as of
the 24th day of February, 2010 by and between ALLEGHENY TECHNOLOGIES
INCORPORATED, a Delaware corporation (the “Corporation”) and [NAME] the
Employee”).
     WHEREAS, the Corporation sponsors and maintains the Allegheny Technologies
Incorporated Key Executive Performance Plan (the “KEPP”);
     WHEREAS, the Corporation desires to encourage the Employee to remain an
employee of the Corporation and, during the KEPP Performance Period measuring
calendar years 2010, 2011 and 2012 (the “2010-2012 Performance Period”) to
contribute substantially to the financial performance of the Corporation and, to
provide that incentive, the Corporation has awarded the Employee the opportunity
to participate in the KEPP for the 2010-2012 Performance Period, subject to the
terms and conditions set forth in the KEPP and in this Agreement; and
     WHEREAS, the Corporation and the Employee desire to evidence the Award of
the opportunity to participate in the KEPP for the 2010-2012 Performance Period
and the terms and conditions applicable thereto in this KEPP Agreement.
     NOW THEREFORE, in consideration of the mutual promises and covenants
contained herein and intending to be legally bound, the Corporation and the
Employee agree as follows:
     1. KEPP Document Controls; Definitions. In the event of any conflict
between the provisions of the KEPP document and this Agreement, the provisions
of the KEPP document shall control. Initially capitalized terms not specifically
defined in this Agreement shall have the meanings ascribed thereto under the
KEPP document, which is attached hereto as Exhibit I and made a part hereof.
     2. Grant of Award for 2010-2012 Performance Period. The Corporation hereby
grants an Award under KEPP to the Employee to participate in the KEPP for the
2010-2012 Performance Period. The Employee’s opportunity is measured as a
multiple of his annual base salary at the rate in effect on the Date of Award,
which for the Employee for the 2010-2012 Performance Period is $[SALARY] (the
“Base Amount”). For each gradation of achievement of Earnings in Level 1 and/or
for each gradation determined by the Personnel and Compensation Committee (the
“Committee”) under Level 2, the Base Amount shall be multiplied by the
designated gradation of achievement as set forth under Section 3 or as
determined by the Committee under Section 4 of this Agreement.
     3. Level 1 Earnings Gradations. For the 2010-2012 Performance Period,
Earnings shall be measured in aggregate income before taxes as reported by the

 



--------------------------------------------------------------------------------



 



Corporation for calendar years 2010, 2011 and 2012. The gradations and amounts
shall be as follows for the 2010-2012 Performance Period:

              Earnings (in income before taxes of Gradation   the Corporation,
in millions)
1X
  $ 300  
2X
  $ 375  
3X
  $ 450  
4X
  $ 525  
5X
  $ 600  
6X
  $ 675  
7X
  $ 750  
8X
  $ 825  
9X
  $ 900  
10X
  $ 975  

     No KEPP Payments will be made under Level 1 if aggregate income before
taxes of the Corporation for 2010, 2011 and 2012 is less than $300 million. No
KEPP payment in excess of 10X will be made if aggregate income before taxes of
the Corporation for 2010, 2011 and 2012 is in excess of $975 million.
     4. Level 2 Opportunities. The Employee shall have an opportunity to receive
a KEPP Payment under Level 2 in an amount determined appropriate by the
Committee, in its discretion, based on the Committee’s determination of
applicable factors and the Committee’s perception of the Corporation’s
implementation of the Operational Goals provided to the Employee and other
participants in KEPP for the 2010-2012 Performance Period.
     5. Termination of Employment. If Employee’s employment with the Corporation
and all of its direct or indirect subsidiaries is terminated by either party for
any reason prior to January 1, 2013 (except if such date is preceded by a Change
in Control as provided in Section 6 below, including, but not limited to, the
involuntary termination of the Employee’s employment with the Corporation for
any reason, with or without cause, other than the Employee’s death, disability
or retirement with the consent of the Corporation when the Employee is at least
55 years of age with at least five years of service (“Retirement”)), all rights
of the Employee to the Award made under this Agreement shall terminate
immediately and be forfeited in their entirety. Without limiting the foregoing,
the Employee will not be considered for any KEPP Payment under Level 2. If the
Employee dies, has a Retirement or becomes disabled during the 2010-2012
Performance Period, the Employee shall be entitled to a KEPP Payment equal to
the greater of (i) a pro rata KEPP Award determined by multiplying (a) the
gradation of earnings under Level 1 actually achieved by the Corporation for the
2010-2012 Performance Period by (b) the Employee’s Base Amount and then by (c) a
fraction of which the numerator is the number of months beginning on January 1,
2010 and ending on the effective date of the Employee’s

2



--------------------------------------------------------------------------------



 



death, Disability or Retirement and the denominator is 36 and (ii) the amount
reserved in the Participant Retention Achievement Bank as of the last day of the
calendar year immediately preceding the date of the Employee’s death, Disability
or Retirement. Any KEPP Payment due to the Employee if he becomes Disabled or
has a Retirement or to the Beneficiary of the Employee if he dies shall be paid
after the end of the 2010-2012 Performance Period when KEPP Payments are made to
other participants in KEPP for the 2010-2012 Performance Period.
     5. Change of Control. In the event of a Change in Control, the Employee
shall be entitled to receive an amount determined under Section 8.01 of the KEPP
Document.
     6. Withholding. The Corporation or its direct or indirect subsidiary may
withhold from amount of any KEPP Payment due to Employee all taxes, including
social security taxes, which the Corporation or its direct or indirect
subsidiary is required or otherwise authorized to withhold with respect to any
KEPP Payment.
     7. No Right to Continued Employment; Effect on Benefit Plans. This
Agreement shall not confer upon Employee any right with respect to continuance
of his or her employment or other relationship, nor shall it interfere in any
way with the right of the Corporation or its direct or indirect subsidiary to
terminate his or her employment or other relationship at any time. Income
realized by Employee pursuant to this Agreement shall not be included in
Employee’s earnings for the purpose of any benefit plan, qualified or
non-qualified, in which Employee may be enrolled or for which Employee may
become eligible unless otherwise specifically provided for in such plan.
     8. Employee Representations. In connection with this Award, the Employee
represents the following:
     (a) Employee has reviewed with Employee’s own tax advisors, the federal,
state, local and foreign tax consequences of this Agreement and the transactions
contemplated hereby. Employee is relying solely on such advisors and not on any
statements or representations of the Corporation or any of its agents. Employee
understands that Employee (and not the Corporation) shall be responsible for
Employee’s own tax liability that may arise as a result of this Agreement and
the transactions contemplated hereby.
     (b) Employee has received, read and understood this Agreement and KEPP and
agrees to abide by and be bound by their respective terms and conditions.

3



--------------------------------------------------------------------------------



 



     9. Miscellaneous.
     (a) Governing Law. This Agreement shall be governed and construed in
accordance with the domestic laws of the Commonwealth of Pennsylvania without
regard to such Commonwealth’s principles of conflicts of laws.
     (b) Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assigns, heirs,
executors and administrators of the parties hereto. Neither this Agreement nor
any rights hereunder shall be assignable or otherwise subject to hypothecation
without the consent of all parties hereto.
     (c) Entire Agreement; Amendment. This Agreement contain the entire
understanding between the parties hereto with respect to the subject matter of
this Agreement and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
with respect to the subject matter of this Agreement. This Agreement may not be
amended or modified without the written consent of the Corporation and Employee.
     (d) Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original and all of which together shall constitute one document.
     IN WITNESS WHEREOF, the parties have executed this Key Executive
Performance Plan Agreement as of the date first written above.
ALLEGHENY TECHNOLOGIES INCORPORATED

         
By:
Name:
  /s/ Jon D. Walton
 
Jon D. Walton    
Title:
  Executive Vice President, Human Resources,
Chief Legal and Compliance Officer    

         
PARTICIPANT
  WITNESS    
 
       
 
 
 
   

4



--------------------------------------------------------------------------------



 



Exhibit 10.1
EXHIBIT I
Allegheny Technologies Incorporated
Key Executive Performance Plan
Effective as of January 1, 2004
And as amended February 24, 2005
and as further amended on February 22, 2006
and as further amended on February 21, 2007
and as further amended on February 21, 2008
and as further amended on February 18, 2009
and as further amended on February 24, 2010
Article I. Adoption and Purpose of the Key Executive Performance Plan
     1.01 Adoption. This Key Executive Performance Plan is adopted by the
Personnel and Compensation Committee of the Board of Directors as a part of the
Allegheny Technologies Incorporated executive compensation program effective
January 1, 2004. The KEPP Payments, if any, earned under this Plan are intended
as performance based compensation within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, as incentive compensation determined
solely with reference to attainment in predetermined levels of Earnings and
Operational Goals within the relevant Performance Period.
     1.02 Purpose. The purposes of the KEPP are (i) to direct the focus of key
management employees to the achievement of goals deemed necessary for the
success of the Corporation, (ii) to assist the Corporation in retaining and
motivating selected key management employees of the Corporation and its
subsidiaries who will contribute to the success of the Corporation and (iii) to
reward key management employees for the overall success of the Corporation as
determined with reference to predetermined levels of Earnings of the Corporation
and attainment of Operational Goals. The KEPP is intended to act as an incentive
to participating key management employees to achieve long-term objectives that
will inure to the benefit of all stockholders of the Corporation measured in
terms of achievement of predetermined levels of Earnings of the Corporation and
attainment of Operational Goals.
     1.03 Plan Document. This KEPP plan document is intended as the plan
document as adopted by the Committee, which will govern all Performance Periods
of the KEPP beginning in or after 2004 and after 2007 as the Incentive Plan was
reapproved.

E-1



--------------------------------------------------------------------------------



 



Article II. Definitions
     For purposes of this Plan, the capitalized terms set forth below shall have
the following meanings:
     2.01 Award means an opportunity to earn a KEPP Payment in a particular
Performance Period. Each Award shall be denominated in dollars that can be
earned upon attainment of predetermined Earnings thresholds (Level 1) and the
maximum amount that may be paid with respect to Operational Goals before the
application of Negative Discretion (Level 2).
     2.02 Award Agreement means a written agreement between the Corporation and
a Participant or a written acknowledgment from the Corporation specifically
setting forth the terms and conditions of a KEPP Award granted to a Participant
pursuant to Article VI of this Plan.
     2.03 Board means the Board of Directors of the Corporation.
     2.04 Cause means a determination by the Committee that a Participant has
engaged in conduct that is dishonest or illegal, involves moral turpitude or
jeopardizes the Corporation’s right to operate its business in the manner in
which it is now operated.
     2.05 Change in Control means any of the events set forth below:
          (a) The acquisition in one or more transactions, other than from the
Corporation, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of a
number of Corporation Voting Securities in excess of 25% of the Corporation
Voting Securities unless such acquisition has been approved by the Board; or
          (b) Any election has occurred of persons to the Board that causes
two-thirds of the Board to consist of persons other than (i) persons who were
members of the Board on January 1, 2001 and (ii) persons who were nominated for
election as members of the Board at a time when two-thirds of the Board
consisted of persons who were members of the Board on January 1, 2001; provided,
however, that any person nominated for election by the Board at a time when at
least two-thirds of the members of the Board were persons described in clauses
(i) and/or (ii) or by persons who were themselves nominated by such Board shall,
for this purpose, be deemed to have been nominated by a Board composed of
persons described in clause (i); or
          (c) Approval by the stockholders of the Corporation of a
reorganization, merger or consolidation, unless, following such reorganization,
merger or consolidation, all or substantially all of the individuals and
entities who were the respective beneficial owners of the Outstanding Stock and
Corporation Voting Securities immediately prior to such reorganization, merger
or consolidation, following such reorganization, merger

E-2



--------------------------------------------------------------------------------



 



or consolidation beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors or trustees, as the case may be, of the
entity resulting from such reorganization, merger or consolidation in
substantially the same proportion as their ownership of the Outstanding Stock
and Corporation Voting Securities immediately prior to such reorganization,
merger or consolidation, as the case may be; or
          (d) Approval by the stockholders of the Corporation of (i) a complete
liquidation or dissolution of the Corporation or (ii) a sale or other
disposition of all or substantially all the assets of the Corporation.
     2.06 Committee means the Personnel and Compensation Committee of the Board.
     2.07 Corporation means Allegheny Technologies Incorporated, a Delaware
corporation, and its successors.
     2.08 Corporation Voting Securities means the combined voting power of all
outstanding voting securities of the Corporation entitled to vote generally in
the election of the Board.
     2.09 Date of Award means the date as of which an Award is granted in
accordance with Article VI of this Plan.
     2.10 Disability means any physical or mental injury or disease of a
permanent nature which renders a Participant incapable of meeting the
requirements of the employment performed by such Participant immediately prior
to the commencement of such disability. The determination of whether a
Participant is disabled shall be made by the Committee in its sole and absolute
discretion. Notwithstanding the foregoing, if a Participant’s employment by the
Corporation or an applicable subsidiary terminates by reason of a disability, as
defined in an Employment Agreement between such Participant and the Corporation
or an applicable subsidiary, such Participant shall be deemed to be disabled for
purposes of the KEPP.
     2.11 Earnings means the earnings of the Corporation determined in
accordance with generally accepted accounting principles, provided, however, for
the 2005 through 2007, the 2006 through 2008, the 2007 through 2009, the 2008
through 2010 and the 2009 through 2011 and the 2010 through 2012 Performance
Periods, Earnings shall be expressed in terms of income before taxes.
     2.12 Effective Date means January 1, 2004.
     2.13 Exchange Act means the Securities Exchange Act of 1934, as amended.

E-3



--------------------------------------------------------------------------------



 



     2.14 KEPP Payment means the amount actually earned by a Participant in a
particular Performance Period. Each KEPP Payment shall be the sum of the amounts
earned by a Participant during a Performance Period as Level 1 and Level 2
achievement or, for the 2006-2008, 2007-2009, 2008-2010, 2009-2011 and 2010-2012
Performance Period, the amount under the Participant Retention Achievement Bank
under Section 8.04.
     2.15 Level 1 means that portion of an Award that may be earned based on
attainment of Earnings.
     2.16 Level 2 means that portion of an Award that may be earned, after
application of Negative Discretion by the Committee, based on attainment of
Operational Goals. The Level 2 portion of any Award shall be denominated in the
maximum amount that may be earned with respect to Operational Goals prior to the
application of Negative Discretion.
     2.17 Negative Discretion means the power of the Committee to be exercised
solely in the Committee’s discretion to reduce the Level 2 portion of any Award.
It is anticipated that the Committee will review with the Chief Executive
Officer of the Corporation the relative attainment of Operational Goals during a
particular Performance Period before the Committee exercises its Negative
Discretion.
     2.18 Operational Goals means the goals set by the Committee at the
commencement of a Performance Period to be attained by the Participants during
the course of a particular Performance Period. Operational Goals will be set
forth in terms of operating objectives and/or criteria, which may or may not be
earnings measures that, in the judgment of the Committee after consultation with
the Chief Executive Officer of the Corporation, will enhance the success of the
Corporation during and beyond a particular Performance Period.
     2.19 Participant means any key management employee selected by the
Committee, pursuant to Section 5.01 of this Plan, as eligible to participate
under the KEPP for any one or more Performance Period.
     2.20 Performance Period means a period of more than one fiscal year of the
Corporation over which the attainment of Earnings and Operational Goals shall be
measured.
     2.21 Plan or KEPP means the Key Executive Performance Plan as set forth in
this plan document or as the same may be amended from time to time.
     2.22 Retirement means, a termination of employment with the Corporation and
each subsidiary of the Corporation at or after (i) attaining age 55 and
(ii) completing five years of employment with the Corporation and/or any
subsidiary of the Corporation.

E-4



--------------------------------------------------------------------------------



 



     2.23 Withholding Obligations means the amount of federal, state and local
income and payroll taxes the Corporation determines in good faith must be
withheld with respect to a KEPP Payment. Withholding Obligations may be settled
by the Participant, as permitted by the Committee in its discretion, in cash,
previously owned shares of common stock of the Corporation or any combination of
the foregoing.
Article III. Administration
     In addition to any power reserved to the Committee under the governing
documents of the Corporation, the KEPP shall be administered by the Committee,
which shall have exclusive and final authority and discretion in each
determination, interpretation or other action affecting the KEPP and its
Participants. The Committee shall have the sole and absolute authority and
discretion to interpret the KEPP, to amend or modify this Plan for the KEPP, to
select, in accordance with Section 5.01 of this Plan, the persons who will be
Participants hereunder, to set all Earnings thresholds and Operational Goals, to
determine all performance criteria, levels of Awards and KEPP Payments payable,
to determine, after review of the Corporation’s financial reports, the degree to
which any threshold of Earnings has been achieved for a Performance Period with
respect to the Level 1 portion of any Award, to review the attainment of
Operational Goals and exercise Negative Discretion with respect to the Level 2
portion of any Award, to impose such conditions and restrictions as it
determines appropriate and to take such other actions and make such other
determinations in connection with the KEPP as it may deem necessary or
advisable.
Article IV. Overview of KEPP
     4.01 Cash Bonus Plan. KEPP is designed to pay cash bonuses to participating
key executives after the end of a Performance Period based on the level (i) of
achievement of predetermined Earnings thresholds and (ii) attainment of
Operational Goals (to which the Committee may exercise Negative Discretion).
     4.02 Levels of Awards. KEPP Awards are granted with two levels. The first
level, Level 1, is a cash bonus payment based on achievement of Earnings that
the Committee has no discretion to reduce. KEPP Payments earned under Level 1
will be earned solely with reference to Earnings attained during the Performance
Period. The second level, Level 2, is a cash bonus payment based on level of
attainment of Operational Goals that the Committee has the Negative Discretion
to reduce. The Committee’s judgment in exercising its Negative Discretion to
arrive at a KEPP Payment under Level 2 is expected to be guided by the degree to
which the Corporation generally or the participating key executives in
particular have attained predetermined Operational Goals. The Committee is
expected to review the level of attainment of Operational Goals with the Chief
Executive Officer of the Corporation before exercising any Negative Discretion.
For the 2006-2008, the 2007-2009 the 2008-2010, 2009-2011 and the 2010-2012
Performance Period, the Committee has established the Participant Retention
Achievement Bank under Section 8.04.

E-5



--------------------------------------------------------------------------------



 



     4.03 Participating Key Executives. It is intended that the number of
participating key executives shall be limited to those key executives with the
most direct influence on the attainment of Earnings and operational goals.
Article V. Participation
     5.01 Designation of Participants. Participants in the KEPP shall be such
key management employees of the Corporation or of its subsidiaries as the
Committee, in its sole discretion, may designate as eligible to participate in
the KEPP for any one or more Performance Periods. No later than 90 days after
the commencement of each Performance Period during the term of the KEPP, the
Committee shall designate the Participants who are eligible to participate in
the KEPP during such Performance Period. The Committee’s designation of a
Participant with respect to any Performance Period shall not require the
Committee to designate such person as a Participant with respect to any other
Performance Period. The Committee shall consider such factors as it deems
pertinent in selecting Participants. The Committee shall promptly provide to
each person selected as a Participant written notice of such selection.
Article VI. Grants under the KEPP
     6.01 Annual Determination Regarding Performance Period. No later than the
60th day of each calendar year, the Committee shall determine whether to
establish a Performance Period, provided, however, for a Performance Period
established in calendar year 2004, the Committee may make a determination under
this Section 6.01 at any time prior to the 90th day of calendar year 2004.
     6.02 Determination of Grants, Awards (both Level 1 and Level 2) and
Performance Criteria. For each Performance Period, the Committee shall take the
following actions no later than the 90th day of the first calendar year of that
Performance Period:
     (a) Identify Participants for that Performance Period.
     (b) Establish the level of Level 1 and Level 2 opportunities for each
Participant.
     (c) Set the Earnings target(s).
     (d) Set the Operational Goals and relative weightings after discussing such
goals and weighting with the Chief Executive Officer in order to bring the
Operational Goals as closely as possible in line with the Corporation’s business
plans.
     6.03 Termination of Employment. If a Participant terminates employment with
the Corporation and each subsidiary of the Corporation during a then uncompleted
Performance Period for reasons other than death, Disability or Retirement, any
KEPP

E-6



--------------------------------------------------------------------------------



 



Award for any then uncompleted Performance Period shall be forfeited
automatically. If a Participant terminates employment with the Corporation and
each subsidiary of the Corporation for reasons of death, Disability or
Retirement during a then uncompleted Performance Period, the Participant shall
be entitled to receive a pro rata KEPP Payment for each then uncompleted
Performance Period determined:
     (a) when the KEPP Payments for all other Participants in such Performance
Period(s) are determined; and
     (b) based on the actual level of achievement of Earnings for that
Performance Period and the attainment of Operational Goals, after the
application of Negative Discretion.
Article VII. Determination of Achievement of Earnings and Operational Goals
     7.01 Determination of Earnings and Operational Goals. As promptly as
administratively feasible but in no event later than the March 1st of the
calendar year following last calendar year of each Performance Period, the
Committee shall determine Earnings of the Corporation and the attainment of
Operational Goals and the degree, if any, to which the Committee will exercise
Negative Discretion.
     7.02 Determination of KEPP Payments. KEPP Payments for a particular
Performance Period for a particular Participant shall be the result of adding
(i) the amount earned by a particular Participant under Level 1 based on the
Corporation’s actual Earnings during the Performance Period and (ii) the amount
earned by a particular Participant under Level 2 based on attainment of
Operational Goals and after the application, if any, by the Committee of
Negative Discretion or, for the 2006-2008, for the 2007-2009, for the 2008-2010,
for the 2009-2011 and for the 2010-2012 Performance Period, the Participant
Retention Achievement Bank amount determined under Section 8.04.
Article VIII. Miscellaneous
     8.01 Change in Control. In the event of a Change in Control, KEPP Payments
shall be determined for all then uncompleted Performance Periods as of the date
of the Change in Control at the highest level Earnings for each such uncompleted
Performance Period and KEPP Payments shall be delivered to the Participant as
soon after the Change in Control as is administratively feasible.
     8.02 Non-Uniform Determinations. The actions and determinations of the
Committee need not be uniform and may be taken or made by the Committee
selectively among employees or Participants, whether or not similarly situated.
     8.03 Amendment and Termination of the Plan. The Committee shall have
complete power and authority to amend or terminate this Plan at any time it is
deemed necessary or appropriate. No termination or amendment of the Plan may,

E-7



--------------------------------------------------------------------------------



 



without the consent of the Participant to whom any award shall theretofore have
been granted under the KEPP, adversely affect the right of such individual under
such award; provided, however, that the Committee may, in its sole discretion,
make such provision in the Award Agreement for amendments which, in its sole
discretion, it deems appropriate.
     8.04 Participant Retention Achievement Bank. In order to retain
participants designated as eligible to participate in KEPP for the 2006-2008,
the 2007-2009, the 2008-2010, the 2009-2011 and the 2010-2012 Performance Period
(“Banking Performance Period(s)”), for those Performance Periods, KEPP Payments
will be made under this Participant Retention Achievement Bank provision if
greater than the KEPP Payment otherwise due under the KEPP for the relevant
Banking Performance Periods. The aggregate amount in the Participant Retention
Achievement Bank shall be equal to the sum of the three amounts (none less than
0) determined as of the close of each year in the relevant Banking Performance
Period by taking the amount of Earnings for that year multiplied by three and
determining the Level 1 amount due for that level of achievement for the entire
three year, relevant Banking Performance Period(s) and then dividing the KEPP
Payment due under the foregoing clause by three. The resulting amount will be
one of the three amounts added together (one for each year in the relevant
Banking Performance Period) to comprise the aggregate Participant Retention
Achievement Bank. The amount of the KEPP Payment due to any individual
Participant for the relevant Banking Performance Period will be equal to the
amount determined by multiplying the Participant Retention Achievement Bank by a
fraction, the numerator of which is the Level 1 KEPP Payment due to that
Participant if actual performance for the relevant Banking Performance Period
was at the 1X Threshold Reference and the denominator of which is the sum of all
payments due at Level 1 for 1X achievement for all Participants for the relevant
Banking Performance Period.

E-8